       Case 1:20-cv-01419-APM Document 192 Filed 02/02/21 Page 1 of 3




RAFAEL URENA
CURTIS LEE MORRISON
KRISTINA GHAZARYAN
ABADIR BARRE
PHILIP DULCOS
THE LAW OFFICE OF RAFAEL UREÑA
925 N. La Brea, 4th Floor
Los Angeles, California 90038
Telephone: (703) 989-4424
Email: curtis@curtismorrisonlaw.com
Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



      DOMINGO ARREGUIN GOMEZ, et al.,

             Plaintiffs,

             v.
                                                Civil Action No. 20-1419 (APM)
      JOSEPH R. BIDEN, President of the
      United States of America, et al.,

             Defendants.




      MOHAMMED         ABDULAZIZ
      ABDULBAGI MOHAMMED, et al.,

             Plaintiffs,

             v.                                  Civil Action No. 20-1856 (APM)

      ANTONY BLINKEN, Secretary,
      U.S. Department of State, et al.,




                                          1
Case 1:20-cv-01419-APM Document 192 Filed 02/02/21 Page 2 of 3




      Defendants.




CLAUDINE NGUM FONJONG, et al.,

      Plaintiffs,

      v.
                                         Civil Action No. 20-2128 (APM)
JOSEPH R. BIDEN, President of the
United States of America, et al.,

      Defendants.




AFSIN AKER, et al.,

      Plaintiffs,

      v.                                 Civil Action No. 20-1926 (APM)

JOSEPH R. BIDEN, President of the
United States of America, et al.,

      Defendants.




MORAA ASNATH KENNEDY, et al.,

      Plaintiffs,
                                         Civil Action No. 20-2639 (APM)
      v.

JOSEPH R. BIDEN, President of the
United States of America, et al.,

      Defendants.

                                    2
        Case 1:20-cv-01419-APM Document 192 Filed 02/02/21 Page 3 of 3




MOHAMMED, FONJOG, AND KENNEDY PLAINTIFFS’ MOTION TO LIMIT REVIEW
  TO THE ADMINSTRATIVE RECORD AND TO STRIKE DEFENDATS’ EXTRA-
              RECORD EVIDENCE AND ITS REFERENCES

       Plaintiffs hereby move for a motion to limit review to the administrative records and to

strike Defendants’ extra-record declarations attached to Defendant’s Motion for Partial Summary

Judgment. ECF 189 and 189-1. Plaintiffs also move to strike the portion of Defendants’ Motion

for Partial Summary Judgment which cite to or improperly rely upon the extra-record evidence.

                                        LCvR 7(m) Statement

       Plaintiffs have conferred with Defendants Counsel regarding the instant motion.

Defendants have stated that they intend to oppose the motion.



Dated: February 1, 2021
       Venice, CA

                                                   Respectfully submitted,

                                                   /s/ Rafael Urena
                                                   Rafael Urena
                                                   Curtis Lee Morrison
                                                   Abadir Barre
                                                   Kristina Ghazaryan
                                                   Philip Duclos
                                                   The Law Office of Rafael Urena
                                                   925 N. La Brea Ave, 4th Floor
                                                   Los Angeles, CA 90038
                                                   Tel: (703) 929-4424
                                                   ru@urenaesq.com
                                                   Attorneys for the Plaintiffs




                                                   3
